United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3630
                                   ___________

Troy Pedigo,                            *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
National Cart Co., Inc.,                *    [UNPUBLISHED]
                                        *
                   Appellee.            *
                                   ___________

                             Submitted: April 13, 2004

                                  Filed: April 27, 2004
                                   ___________

Before LOKEN, Chief Judge, RICHARD S. ARNOLD and FAGG, Circuit Judges.
                              ___________

PER CURIAM.

       After Troy Pedigo, an African-American, quit his job at the National Cart
Company, he brought this employment discrimination action against National Cart.
Pedigo alleged he was subjected to a racially hostile work environment and treated
less favorably than white employees, and he was constructively discharged when
National Cart retaliated against him for filing a complaint with the Equal Employment
Opportunity Commission. The district court* granted summary judgment to National
Cart. Pedigo appeals, and we affirm.

       We review the grant of summary judgment de novo and must affirm if the
evidence, viewed in the light most favorable to Pedigo, shows there is no genuine
issue of material fact and National Cart is entitled to judgment as a matter of law.
Robinson v. Valmont Indus., 238 F.3d 1045, 1047 (8th Cir. 2001). The district court
concluded there was no genuine issue of material fact to submit to a jury on Pedigo’s
hostile work environment claims because Pedigo could not show that National Cart
knew or should have known of the racial harassment and failed to take adequate
corrective measures, see Woodland v. Joseph T. Ryerson & Son, Inc., 302 F.3d 839,
843 (8th Cir. 2002), or that he was similarly situated to or treated less favorably than
his white co-workers, Palesch v. Missouri Comm’n on Human Rights, 233 F.3d 560,
568 (8th Cir. 2000). When evaluating the reasonableness of an employer’s corrective
measures, courts consider the amount of time that passed between the notice of the
harassment and the corrective measures taken. Robinson, 238 F.3d at 1047.
Although an employee hung a noose on the plant floor months before and during
Pedigo’s employment, there is no dispute that management removed the noose
immediately after Pedigo complained that it offended him. There is also no dispute
that management promptly painted bathroom stalls dark brown after learning of
general racist graffiti written there. Thus, National Cart quickly corrected each
problem reported by Pedigo. See id. Although Pedigo made vague complaints about
racist remarks made by coworkers, Pedigo declined to provide details about them or
the notes he allegedly took describing the incidents. As for the alleged disparate
treatment, Pedigo did not show he was treated less favorably than white employees
regarding use of the telephone for personal calls or having family members on the
plant floor without requesting a tour.


      *
       The Honorable Terry I. Adelman, United States Magistrate Judge for the
Eastern District of Missouri, sitting by consent of the parties.

                                          -2-
      The district court also concluded there was no genuine issue of material fact
on Pedigo’s constructive discharge claim because Pedigo could not show that
National Cart took an adverse employment action against him, see Scusa v. Nestle
U.S.A. Co., 181 F.3d 958, 968 (8th Cir. 1999), or that he gave National Cart a
reasonable chance to work out the alleged problems that led him to quit, see Duncan
v. General Motors Corp., 300 F.3d 928, 935 (8th Cir. 2002). On the day Pedigo quit,
he reported that another employee had waved a lighter under his chin and had started
operating a crane Pedigo was loading before he was clear from the load. Despite his
supervisor’s assurance that he would take care of the problem, Pedigo quit anyway.
An employee who quits without giving his employer a reasonable chance to correct
a problem has not been constructively discharged. Id. Pedigo relies on constructive
discharge as the adverse employment action supporting his retaliation claim. Because
Pedigo was not constructively discharged, he suffered no adverse job action as a
matter of law.

      We thus affirm the district court’s grant of summary judgment to National Cart.
                       ______________________________




                                        -3-